t c memo united_states tax_court richard b crow petitioner v commissioner of internal revenue respondent docket no filed date bruce c o’neill for petitioner frederic j fernandez for respondent memorandum opinion ruwe judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - issues for decision are whether a distribution of dollar_figure from an individual_retirement_account is includable in petitioner’s gross_income for and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 due to a substantial_understatement_of_income_tax background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in kenosha wisconsin at the time he filed his petition petitioner has maintained individual_retirement_accounts iras at tcf national bank the bank formerly known as republic savings on date petitioner established an tra account number with the bank during the period date through date periodic_payments were made to this ira petitioner received annual statements indicating the value of all his iras on date petitioner met with maria koble ms koble a representative from the bank to discuss petitioner’s we note that although this case was submitted fully stipulated that does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b kitch v commissioner t cc affd 103_f3d_104 10th cir - ira account number which was invested in a certificate of deposit that was earning dollar_figure percent on that same day petitioner withdrew the entire amount dollar_figure from the ira and closed the account the amount withdrawn from the ira was transferred into a nonqualified_annuity through american express life_insurance_company ael the nonqualified_annuity consisted of the funds from the closed ira and additional funds added by petitioner in petitioner received a form 1099-r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc from the bank relating to his ira account number the form 1099-r reported a gross distribution of dollar_figure and a taxable_amount of dollar_figure petitioner did not include the dollar_figure reported on the form 1099-r on his form_1040 u s individual income_tax on the annuity_contract data and application completed in connection with the transfer of funds from petitioner’s individual_retirement_account ira to the nonqualified_annuity there is a section entitled annuity plan and an instruction to check one of three boxes indicating different annuity_plans the box for nonqualified_annuity is checked the boxes for individual_retirement_annuity and other are not checked below the heading annuity plan appears the words if ira and three choices are given the choices are regular rollover ira and trustee to trustee transfer none of the boxes next to these choices are checked - return in date respondent contacted petitioner regarding the withdrawal from the ira and transfer of funds to the nongqualified annuity in response to respondent’s inquiry petitioner began to investigate the tax implications of the withdrawal and closing of the ira petitioner contacted the bank to discuss the withdrawal from the ira and transfer of funds to the nongualified annuity the bank and ms koble subsequently took steps to recharacterize the date transactions on date ms koble prepared and signed a traditional_ira withdrawal statement the document directs the trustee or custodian to make a distribution from the ira as a transfer to the new trustee ael annuity the document states that the ira account number was closed out as reg cd should have been done as trustee transfer just below this statement are the words bank error the document is backdated to date the date the funds from the ira were withdrawn and transferred to the nonqualified_annuity in the bank prepared a corrected form 1099-r the corrected form 1099-r reported a gross distribution of dollar_figure and a taxable_amount of dollar_figure on a retirement account correction worksheet the bank explained that it issued the corrected form petitioner’s form_1040 u s individual_income_tax_return listed his occupation as truck driver - 1099-r because this was to have been a trustee transfer to ael tra annuity not a distribution for dollar_figure the bank also changed the distribution code to trustee transfer the parties agree that ms koble would have testified that the corrected form 1099-r was sent to petitioner in date and should have been but apparently was not sent to respondent in date the parties also agree that ms koble would have further testified that the bank sent the corrected form 1099-r to respondent on date respondent has been unable to verify through his record-keeping system that the corrected form 1099-r was sent by ms koble on date as of date the transferred funds from petitioner’s ira remained in the ael nonqualified_annuity on date the court granted the parties’ joint motion to submit this case fully stipulated under rule the record does not contain evidence demonstrating that the funds withdrawn from the ira on date and transferred to the nonqualified_annuity that same day have been transferred to an tra or other qualified_plan discussion generally any amount_paid or distributed out of an individual_retirement_plan is includable in the payee’s or distributee’s gross_income as provided in sec_72 sec_408 111_tc_250 however rollover_contributions are not includable in gross_income sec_408 110_tc_110 supplemented 110_tc_346 to gqualify as a rollover_contribution a payment or distribution from an individual_retirement_plan must be rolled over into an ira or other qualified_plan within days of the payment or distribution sec_408 schoof v commissioner 1t c metcalf v commissioner tcmemo_2002_123 sec_1_408-4 and income_tax regs in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the secretary sec_7491 sec_7491 c operates to place the burden of production on the secretary in any court_proceeding with respect to the liability of the taxpayer for penalties and additions to tax sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the examination in the instant case commenced after date however for purposes of deciding whether the dollar_figure attributable to the ira is includable in petitioner’s gross_income for we need not base our decision on the burden_of_proof because the record contains sufficient evidence with which to decide the issue with respect to respondent’s burden of production under sec_7491 for the accuracy-related_penalty see infra page revrul_78_406 1978_2_cb_157 states that the direct transfer of funds from one ira trustee to a new ira trustee which involves no payment or distribution of funds to the ira participant is not a rollover_contribution because the funds are not within the direct control or use of the participant see also martin v commissioner tcmemo_1992_331 affd without published opinion 987_f2d_770 5th cir the revenue_ruling further states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 c b pincite thus revrul_78_406 supra indicates that a trustee-to- trustee transfer which otherwise meets the requirements of the revenue_ruling is not a taxable transaction because no amount is treated as paid or distributed out of an ira in the instant case petitioner appears to argue that the funds withdrawn from the ira on date are not includable in gross_income because either the bank mistakenly rolled over the funds into a nonqualified_annuity instead of correctly rolling over the funds into an ira or other qualified_plan or the bank mistakenly rolled over the funds instead of correctly making a trustee-to-trustee transfer to an ira or other gualified plan the parties dispute whether the bank made a ‘we note that although entitled to consideration revenue rulings are not precedent 381_us_68 --- - mistake and assuming a mistake was made whether petitioner took the necessary steps to correct the mistake and transfer the funds to an ira or other qualified_plan ’ in 93_tc_114 we discussed the effect of a bookkeeping error committed by a financial_institution during the process of rolling over funds into an ira in that case the taxpayer received a distribution of cash and stock from a profit-sharing_plan and then established an ira the taxpayer was aware that his distribution was required to be rolled over into an ira within days of receipt acting with this knowledge the taxpayer did everything he could reasonably be expected to do in order to roll over his lump-sum_distribution as required_by_law for example the taxpayer met with an ira trustee instructed the ira trustee to open the ira and transferred the entire distribution to the ira trustee for deposit in his ira the ira trustee assured the taxpayer that the taxpayer’s request would be carried out however because of a bookkeeping error by the ira trustee certain of the trustee’s records indicated that part of the distribution had not been transferred to the ira within the requisite 60-day period approximately months after the ‘respondent states that he did not assert the 10-percent additional tax on amounts received from a qualified_retirement_plan under sec_72 because petitioner was over the age of at the time his ira was closed --- - expiration of the 60-day period the trustee corrected its records to reflect that all of the distribution had been transferred to the taxpayer’s ira rollover account the parties stipulated that the taxpayer’s ira rollover account was established and satisfied the requirements of the internal_revenue_code the taxpayer did not become aware of the error until after the commissioner questioned his failure to report the lump-sum_distribution on his tax_return we held that the financial institution’s bookkeeping error did not preclude rollover treatment because in substance the taxpayer had satisfied the statutory requirements in schoof v commissioner supra pincite we held that the failure of a fundamental element of the statutory requirements for an ira rollover_contribution namely the qualification of an ira trustee required distributions from an ira to be includable in the taxpayers’ gross_income we relied on the following passage to support our holding where the reguirements of a statute relate to the substance or essence of the statute they must be rigidly observed on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance schoof v commissioner supra pincite quoting 105_tc_29 citations omitted -- - we distinguished wood v commissioner supra on the ground that it involved procedural defects in the execution of a rollover schoof v commissioner t c pincite the evidence in the record indicates that ms koble and the bank felt that they had mistakenly characterized the transactions and that they were attempting to correct their mistake this was not the only mistake or defect in the rollover or transfer nor was this defect corrected in a timely manner the parties stipulated that as of date the funds withdrawn from the ira on date remained in the ael nonqualified_annuity a fundamental requirement for a rollover_contribution under sec_408 or a trustee-to-trustee transfer under revrul_78_406 supra is that funds actually be rolled over or transferred into an ira or other qualified_plan we believe that failure of this fundamental requirement extends beyond the procedural error in wood v commissioner supra which was cured by substantial compliance and the fulfilment of the remaining requirements of the statue thus like the situation in schoof v commissioner supra we find that the failure to roll over or transfer the funds to an ira or other qualified_plan is fatal to petitioner’s case accordingly we hold that the dollar_figure is includable in petitioner’s gross_income ‘again we note that the parties stipulated that at the time this case was submitted the funds remained in the nonqualified_annuity sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b and an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and respondent concedes that he bears the burden of production under sec_7491 with respect to the accuracy-related_penalty petitioner reported tax_liability of dollar_figure on his return we have sustained respondent’s determination that petitioner has a deficiency of dollar_figure for thus there was an understatement_of_tax because the deficiency exceeds the greater of percent of the tax required to be shown on petitioner’s return or dollar_figure the accuracy-related_penalty does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that he acted in good_faith in view of the facts and circumstances sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the taxpayer bears the burden of proving that he acted with reasonable_cause and in good_faith 116_tc_438 the facts and circumstances of this case do not support imposition of the accuracy-related_penalty in response to petitioner’s inquiry the bank issued a corrected form 1099-r reporting a gross distribution of dollar_figure and a taxable_distribution of dollar_figure the bank prepared a retirement account correction worksheet explaining that it issued the corrected form 1099-r because the transaction should have been a trustee transfer to an abel ira ms koble prepared and signed a new traditional_ira withdrawal statement which was intended to be retroactive to date and it indicated that there should have been a trustee-to-trustee transfer of funds from petitioner’s ira to an abel annuity the documents indicate that ms koble and the bank felt that they had mistakenly characterized the transactions and that they were attempting to correct their mistake additionally the parties agree that ms koble would have testified that the bank should have sent a corrected form 1099-r to respondent after it prepared the corrected form and that the bank did send a corrected form 1099-r to respondent in date although the evidence in the record indicates that the funds are still in the nongualified annuity we believe that petitioner had reasonable_cause and acted in good_faith in not reporting the distribution on his return on the basis of his dealings with the bank and ms koble and their subsequent attempts to correct the situation accordingly we hold that petitioner is not liable for the accuracy-related_penalty for decision will be entered for respondent as to the deficiency
